Title: To Thomas Jefferson from William Jarvis, 20 June 1805
From: Jarvis, William
To: Jefferson, Thomas


                  
                     Respected Sir 
                     
                     Lisbon 20th June 1805
                  
                  Chance threw into my hands a present to you, from Monsr. Chretien, an ancient Physician of Montpellier, of a treatise on the method of applying external remedies in different disorders, & afforded me the pleasure to address you under date of the 15th Ultimo. I forwarded it by the Ship Frances Captn Nicholls for Boston, with a letter from the Author & that I took the liberty to write, in it.
                  A few days since I was at two large Wine Vaults upon the opposite Side of the River to look at some Wines; but altho’ several good Wines were shewn me, I found in the technical Phraseology of the Wine Merchants, they had all been ‘cut,’ or in plain language, that the produce of five to Six estates, the dry with the Sweet, had been mixed to-gether to fit them for the English market, & in neither of those Vaults of 800 to 1,000 pipes each, was there a Single one of pure Wine except Caravallos. By this mixture the peculiar flavour of the Several estates is lost. In a few days I shall make another excursion when I hope to be more successful. The Gentleman from whom I had the last Carasqueica & Arruda, having disposed of the whole of these Wines & not purchasing the Vintage the last two years, obliges me to take this method to obtain some of a flavour that I think will suit your taste. I shall ship a pipe by one of the first Vessels directed to the Southward, and agreeable to your wishes Sir, draw for the amount of both in the course of the summer or fall.
                  Before this will come to hand the dispatches from Messrs. Monroe & Pinckney forwarded by Mr Dalton will no doubt have informed you Sir of the event of the Negotiation with Spain; A determination on the part of that Court as impolitic as unjust. What may be the decision of Government I cannot say, but of this I feel certain, that it will be the most for the honor & interest of our Country which an enlarged & profound view of the subject shall dictate, and that our Citizens have such full confidence in the Wisdom, justice, & moderation of your administration as heartily to join in such measures as you may deem the most advantageous. But I cannot help thinking that the Cabinet of the Tuilleries will never allow this difference to terminate in a rupture, & that such propositions will be made from this quarter to Mr. Monroe as will enable government with honor to avoid the extremity; for the advantage we should derive in a contest with Spain from our local Situation affording every facility we could wish for the invasion of their Colonies, from the Similarity of climate fitting our Citizens for the contest without being exposed to the terrible mortality which so great a change commonly occasions in the Northern European troops sent to this quarter of the globe, from the at least doubtful attachment of the Spanish Continental Colonies to the mother Country & the disposition which it is natural to infer from the Political & Commercial disadvantages under which they labour, they must have to obtain their independence, from our great financial resources and the great assistance to be desired from the British Navy, (which Government would no doubt make a treaty with us on our own terms) must be as evident not to have much weight with that Cabinet. Should however Military Ambition have shut out all Sense of justice from that Court, and force Government into a War, I am certain it will be undertaken & carried on with such Spirit as to convince the world that our forbearance is owing to our moderation & that we are not inferior to either of those Nations in their boasted energy of Character, courage, & conduct. I must however truly say that I do not wish our Country to resort to Arms to prove points which have satisfactorily been proved in your excellent Notes on Virginia & practically established in our revolutionary War, and have a much greater ambition that the palm of political Wisdom should be carried to us, by a continuance of Peace; enabling us to carry into execution the plans you have proposed for encreasing our prosperity & Securing our happiness—
                  With the most perfect Veneration I am Sir Yr. Mo: Ob: & Hble Servt;
                  
                     William Jarvis 
                     
                  
               